Citation Nr: 1341938	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for right shoulder disability, to include as secondary to service-connected left shoulder disability.

2. Entitlement to service connection for head injury manifest with headaches and dizziness.

3. Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1971 and from November 1990 to May 1991 and National Guard service that included at least one period of ACDUTRA from August 2, 2003 to August 16, 2003. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michagan.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge (VLJ) in September 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for left ankle disability and head injury manifest with headaches and dizziness being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a right shoulder disability that was incurred in or caused by active service, to include as secondary to his service-connected left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C)  (West 2002); 38 C.F.R. § 3.6(c)  (2012).

The Veteran contends his claimed disabilites stem from an August 2003 fall that occurred while on ACDUTRA.  A line of duty determination found that the fall occurred on ACDUTRA, and the Veteran is currently service-connected for multiple disabilities resulting from that fall, including a left shoulder disability.  The Veteran has argued he has a right shoulder disability that his secondary to his service-connected left shoulder disability.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

An August 2003 statement of medical examination and duty status reflects that the Veteran fell out of a truck and and suffered a contusion to his back, left hip, bilateral ankle, and neck injuries while on ACDUTRA.  In a sworn statement made at the time, the Veteran also reported injury to his ankle, back, neck, and hip as well as headache.  There is no contemporaneous report of a shoulder injury.

In March 2004 the Veteran sought chiropractic treatment reporting pain in both shoulders.  In June 2004 he was seen at the VA where he reported left shoulder pain since the August 2003 fall without mention of his right shoulder.  Although the Veteran has testified in connection with his compensation claim that his right shoulder hurts, medical records show no treatment for or diagnosis of a right shoulder condition subsequent to the August 2003 fall.

Thus, the Board finds that the evidence does not show that the Veteran has a right shoulder disability or that any existing disability is either directly related to an injury incurred in active service, to include the August 2003 fall, or is secondary to his service-connected left shoulder injury.

Although the Veteran has opined as to the etiology of his claimed right shoulder condition, the Board finds he is not competent as a lay person to do so.  While the Veteran is competent to state what symptoms he feels, such as shoulder pain, the etiology of his claimed right shoulder condition is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements that he has a right shoulder condition secondary to his service-connected left shoulder condition are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

No competent medical opinion is of record diagnosing a right shoulder condition or suggesting that such a condition is either directly related to the Veteran's active service or secondary to his service-connected left shoulder condition.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2007, prior to the initial adjudication of the increased rating claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned Acting VLJ who conducted the September 2013 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the Acting VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed right shoulder condition.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination in connection with his claimed right shoulder disability, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed right shoulder disability is related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

Service connection for right shoulder disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for left ankle disability and head injury manifest as headaches and dizziness so that the Veteran is afforded every possible consideration.  

In this case, the claims file does not include a medical opinion addressing whether the Veteran has a left ankle disability or head injury manifest as headaches and dizziness that is related to his active service.

In service connection claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that both claimed disabilities are a result of an August 2003 fall during ACDUTRA.  A statement of medical examination and duty status at the time of the incident reflects that in the incident, which occurred in the line of duty, the Veteran fell out of a truck and and suffered a bilateral ankle injury among other injuries.  In a sworn statement made at the time, the Veteran reported his injuries included his ankle and headache.  Thus, the contemporaneous evidence suggests the Veteran incurred injuries in the fall that could be related to the disabilities now claimed by the Veteran.

Further, the Veteran has stated that he has experienced pain and swelling in his left ankle since the August 2003 fall.  He also has testified that he has experienced headaches and dizziness since the fall.  The Veteran is competent to report the onset and duration of such readily observable symptoms.

Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed left ankle and head injury disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA compensation examination to obtain an opinion as to the nature and etiology of his claimed left ankle and head injury disabilities .  A copy of this remand and the claims folder must be made available to the VA examiner for review.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

a) Does the Veteran have a current left ankle disability?  If so, is it at least as likely as not (a 50 percent or greater probability) that the disability began during active service or was caused by an injury or event therein, to include the Veteran's August 2003 fall?

b) Does the Veteran have a current head injury manifest as headaches and dizziness?  If so, is it at least as likely as not (a 50 percent or greater probability) that the disability began during active service or was caused by an injury or event therein, to include the Veteran's August 2003 fall?

2.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


